Title: From John Quincy Adams to Charles Francis Adams, 18 May 1822
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son
					Washington 18. May, 1822
				
				I have learnt from some of the Letters which you have lately written to your Mother and your Brother, that you express yourself dissatisfied with your situation at the University, and that you have repeatedly intimated the desire of leaving it—My motive in placing you there, was to furnish you with the means of passing through life in the exercise of a liberal profession—By debarring yourself of this privilege, you will greatly disappoint me, and I fear irreparably injure yourself.But in one of your late Letters, if I understand it, you either acknowledge that you have addicted yourself to depraved habits, or you intimate the apprehension, that you are so much exposed to the temptation of them, that you cannot answer for your own Resolution to preserve yourself from them hereafter—You therefore urge strongly the desire of leaving Cambridge and the University, never to return.The very thought of your giving yourself up to dissipation and licentiousness so deeply distresses me, that if with the desire of quitting College, you had intimated, what you proposed to do, with yourself, where you had thought of going, and how you meant to prepare yourself elsewhere for the duties of life, I should perhaps, whatever pang it had cost me, have acquiesced in your desire, and consented to see you turn your back upon the Hall of Wisdom, and the Porches of Science and Virtue, and devote your future days to labours requiring less of intellectual cultivation. You will understand therefore that I do not absolutely reject your proposal to leave College; but that I can consent to it only upon Condition that you shall determine upon some other course of life, to which you shall immediately resort, as a substitute for the Education which you must lose.There have occurred to me several expedients to which you might resort, if your repugnancy to the collegiate life should prove insuperable; but there are two objections common to them all, and which I fear cannot be removed—The first that they would all require as much application and toil, and indeed more than are required of you at Cambridge, and which you say you have not the resolution and perseverance to endure—And the second, that they would all receive you exposed to temptations as great or greater than those which you profess to fear your inability to resist.I do not mention them to you now, because I hope upon further reflection you will reconcile yourself to remaining at the University, and that you will rouse in your own breast, and in the cause of virtue enough of that obstinacy which your tutor justly tells you belongs to your character, and which if rightly directed, will relieve you from all your perplexities and mortifications—You say your standing this half–year will be between 25 and 35. If it is not below that I shall be fully satisfied with your proficiency, and will yet hope for the best—I will require absolutely of you nothing but good moral conductBut I wish you upon your return to Cambridge even for the next term to Room with your brother and shall write to him accordingly. This injunction is positive; for I am convinced that a great portion of the irksomeness of your situation arises from your residing at a distance from the Colleges and alone. Room with your brother, and let his example and advice stimulate you to the faithful performance of your duties.Finish at least at the University your freshman year; and if at the expiration of that, you still shrink with disgust from those studies with which all the most useful labours and all the liberal pleasures of human life, are linked, you will in the meantime have the time to form and propose to me some plan of occupation to take its place—For myself I have no other wish concerning you than for your happiness—You and your brothers are inexpressibly dear to me; and among the most fervent of my prayers to heaven, is that of your welfare. I have indulged myself in hopes that you would all according to the measure of your faculties, if not give lustre, at least not discredit your name and parentage—That you would in youth and in manhood be distinguished, if not for talents and acquisitions, at least for goodness of temper, and purity of morals—Hic Murus Aheneus esto Nil conscire sibi, nulla pallescere culpâ.Let me not be disappointed in this—preserve your morals pure, and let your scholarship be as it pleases Heaven—If I must give up all expectation of success or distinction for you in this life, preserve me from the harrowing thought of your perdition in the next. I am your affectionate father— 
				
					John Quincy Adams.
				
				
			